EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 4 December 2020 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Swanson (Registration Number 48498) on 4 January 2020.
The application has been amended as follows: 
In the Substitute Specification:
Page 16, line 9, --, where like features are denoted by the same reference labels in Figs. 1-4-- has been inserted after “disclosure”.
Page 18, line 4, --3-- has been inserted after both instances of “elements” in this line; line 6, --3-- has been inserted after “elements” (i.e. first occurrence) and “3” (i.e. after the second occurrence of “elements”) has been deleted; line 19, --, where like features are denoted by the same reference labels in Figs. 5-10-- has been inserted after “disclosure”.
Page 21, lines 16, 17, --fixation-- has been inserted prior to “element 3”, respectively at these instances in each line.
Page 23, line 8, --(i.e. S-Parameter)-- has been inserted after “performance”.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A waveguide assembly including a waveguide element and a connector body, where the connector body includes recesses defining electromagnetic band gap elements therein--.
Claims 1-3, 5-16; 17-19; 20, 21 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee